Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 05-62411 Henry Bros. Electronics, Inc. (Exact name of registrant as specified in its charter) Delaware 22-3690168 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 17-01 Pollitt Drive Fair Lawn, New Jersey 07410 (address of principal executive offices) (Zip Code) Issuers Telephone number, including area code: (201) 794-6500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes c No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. Large accelerated filer c Accelerated filer c Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes c No x Indicate the number of shares outstanding of each of the issuers Common Stock, as of the latest practicable date: 5,926,065 shares of common stock, $.01 par value per share, as of September 30, 2007. INDEX Part I Financial Information Page Item 1. Condensed Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2007 (Unaudited) and December 31, 2006 (Audited) 2 Condensed Consolidated Statements of Operations for the three months ended March 31, 2007 (Unaudited) and March 2006 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2007 (Unaudited) and March 2006 (Unaudited) 4 Condensed Consolidated Statement of Changes in Stockholders Equity for the three months ended March 31, 2007 and 2006 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements 6-10 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 11-14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 14 Item 4. Controls and Procedures 14-15 Part II Other Information 16 Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 6. Exhibits 16 SIGNATURES 17 CERTIFICATIONS 18-24 1 HENRY BROS. ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Audited) March 31, December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable-net of allowance for doubtful accounts Inventory Costs in excess of billings and estimated profits Deferred tax asset Retainage receivable Prepaid expenses and income tax receivable Other assets Total current assets Property and equipment - net of accumulated depreciation Goodwill Intangible assets - net of accumulated amortization Deferred tax asset Other assets TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Accrued taxes Billings in excess of costs and estimated profits Deferred income Current portion of long-term debt Deferred tax liability Other current liabilities Total current liabilities Long-term debt, less current portion Deferred tax liability TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred stock, $.01 par value; 10,000,000 shares authorized; no shares issued - - Common stock, $.01 par value; 10,000,000 shares authorized; 5,916,065 shares issued and outstanding in 2007 and 2006 Additional paid in capital Deferred compensation ) ) Accumulated deficit ) ) TOTAL EQUITY TOTAL LIABILITIES & STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these statements 2 HENRY BROS. ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended March 31, 2007 2006 (Restated) Revenue $ $ Cost of revenue Gross profit Operating expenses: Selling, general & administrative expenses Operating (loss) profit ) Interest income Other expense ) - Interest expense ) ) (Loss) income before tax expense ) Tax expense (benefit) ) Net (loss) income after taxes $ ) $ BASIC (LOSS) EARNINGS PER COMMON SHARE: Basic (loss) profit per common share $ ) $ Weighted average common shares DILUTED (LOSS) EARNINGS PER COMMON SHARE: Diluted (loss) profit per common share: $ ) $ Weighted average diluted common shares 5,749,964 The accompanying notes are an integral part of these statements 3 HENRY BROS. ELECTRONICS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three months ended March 31, (Restated) Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income from operations to net cash provided by (used in) operating activities: Depreciation and amortization Bad debt expense Provision for obsolete inventory Stock option expense Deferred income taxes ) ) Changes in operating assets and liabilities: Accounts receivable ) Inventories ) ) Costs in excess of billings and estimated profits ) Retainage receivable ) Other assets ) Prepaid expenses and income tax receivable ) ) Accounts payable ) Accrued expenses ) Billings in excess of cost and estimated profits Deferred income ) ) Other Liabilities Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock - net of fees Net proceeds and (payments) from revolving bank lines - Payments of bank loans ) ) Net repayments of other debt ) Capitalized lease payments ) ) Net Cash provided by (used in) financing activities ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ Supplemental disclosure of cash flow information: Amount paid for the period for: Interest $ $ Taxes $ $ Non-cash investing and financing activities: Equipment financed $ $ The accompanying notes are an integral part of these statements 4 HENRY BROS. ELECTRONCS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY Common Stock par value $.01 Additional Deferred 10,000,000 Authorized Paid-in Comp- Retained Shares Amount Capital ensation Earnings Total Balance at December 31, 2005 (Corrected) $ $ $ ) $ ) $ Employee stock options exercised 66 Amortization of value assigned to stock option grants Net income March 31, 2006 Balance at March 31, 2006 ) ) Balance at December 31, 2006 $ $ $ ) $ ) $ Amortization of value assigned to - stock option grants Net loss March 31, 2007 ) ) Balance at March 31, 2007 $ $ $ ) $ ) $ The accompanying notes are an integral part of these statements 5 HENRY BROS. ELECTRONICS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Basis of Presentation Henry Bros. Electronics, Inc., (the Company) and its subsidiaries, are divided into two business segments  Security System Integration (Integration) and Specialty Products and Services (Specialty). The Integration segment provides cradle to grave services for a wide variety of security, communications and control systems. The Company specializes in turn-key systems that integrate many different technologies. Systems are customized to meet the specific needs of its customers. Through the Specialty Products and Services segment we provide emergency preparedness programs, mobile digital recording solutions and specialized radio frequency communication equipment and integration. Each of the Companys segments markets nationwide with an emphasis in the Arizona, California, Colorado, Maryland, New Jersey, New York, Texas and Virginia metropolitan areas. Customers are primarily medium and large businesses and governmental agencies. The Company derives a majority of its revenues from project installations and to a smaller extent, maintenance service revenue. The table below shows the sales percentages by geographic location for the three months ended March 31, 2007 and 2006: New Jersey/New York 30 % 45 % California 29 % 28 % Texas 4 % 5 % Arizona 9 % 6 % Colorado 9 % 14 % Virginia/Washington DC 18 % - Integration Segment 98 % 98 % Specialty Segment 2 % 7 % Inter-segment -5 % Total % % The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America for interim financial information.
